Citation Nr: 1145853	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-42 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for porphyria cutanea tarda, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for cataracts.

4.  Entitlement to service connection for hyneria.

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for residuals of an aneurysm.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for each disability at issue, on a direct-incurrence basis only.  

In statements on appeal, including at a hearing before the undersigned Veterans Law Judge in August 2011, the Veteran raised the issues of, and provided testimony with regard to, entitlement to service connection for cataracts, hyneria, erectile dysfunction, residuals of an aneurysm and hypertension, as secondary to service-connected disability.  (In this regard, the Board notes that acceptance of testimony as to an issue is not a determination as to appellate jurisdiction as to an issue.)  These issues of secondary service connection have not been adjudicated by the RO and, as such, have not been developed for appellate consideration.  Although the Board notes that service connection has not been established for any disability to date, due process considerations require that the issues be referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, to include its inland waters, or its offshore waters with duties or visitation in Vietnam, and he was not otherwise exposed to Agent Orange.

2.  Diabetes mellitus was initially documented many years after service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that it is related to service.

3.  Porphyria cutanea tarda has not been shown following the Veteran's discharge from service.

4.  Cataracts were initially documented many years after service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that such are related to service.

5.  Hyneria was not shown in service, and has not been identified following the Veteran's separation from service.

6.  Erectile dysfunction was initially documented many years after service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that it is related to service.

7.  Residuals of an aneurysm were initially documented many years after service, and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that such are related to service.

8.  Hypertension was initially demonstrated many years after service and there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that such is related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

2.  Porphyria cutanea tarda was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

3.  Cataracts were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  Hyneria was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  Erectile dysfunction was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3. 303 (2011).

6.  Residuals of an aneurysm were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3. 303 (2011).

7.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated March and September 2008 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate the claims for service connection, on a direct-incurrence basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of his disabilities.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which any disability at issue may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between the disability at issue and his military service.  38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81   (2006).  As is discussed in greater detail below, the STRs are negative for any complaint or finding of any disability at issue in service, and the Board finds that the Veteran is less than credible with regard to such an incident.  As the record does not establish the occurrence of an event in service, to which current disability may be related, a VA examination is not warranted.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, Social Security Administration records, private and VA medical records, including examinations, and the testimony of the Veteran and his spouse at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issues of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (during the period beginning on January 9, 1962, and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53202  (August 31, 2010), 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

	

I.  Diabetes mellitus and porphyria cutanea tarda 

The Veteran asserts service connection is warranted for diabetes mellitus and porphyria cutanea tarda on the basis of his in-service exposure to Agent Orange.  During the hearing before the undersigned, the Veteran testified he served aboard the USS Bagley and that it docked in Thailand.  He claims the vessel went up and down the coast of the Red China Sea and went to various locations where Agent Orange was sprayed.  He argues his "boots hit the ground" in Thailand.

The Board notes that on the VA general medical examination in March 2007, the Veteran asserted he was exposed to Agent Orange in Vietnam.  The National Personnel Records Center reported in December 2008 that there was no evidence to substantiate the Veteran had any service in Vietnam.

Personnel records reflect the Veteran served in the Navy and was aboard the USS Bagley from November 1974 to July 1976.  In October 2008, the U.S. Joint Services Records Research Center (JSRRC) reported the USS Bagley departed for a Western Pacific deployment in August 1975, and conducted operations and training exercises in Subic Bay, Republic of the Philippines from September 15, 1975, to October 1, 1975, and from October 14-21, 1975.  The vessel conducted operations in the Sea of Siam from November 5-17, 1975, and again in the Subic Bay operations area from November 19-25, 1975.  The ship conducted ports of call in Keelung, Taiwan; Manila, Republic of the Philippines; and Sattahip, Thailand.  From December 24-31, 1975, the ship was in port in Hong Kong.

VA has compiled a list of ships associated with service in Vietnam and exposure to Agent Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii), for veterans who served aboard ships operating on the inland waterways of Vietnam, the evidence must establish that the ship was on the inland waterways and that the Veteran was aboard at that time.  The Board acknowledges the list is not complete, and that the presumption of herbicide exposure should not be denied solely because the Veteran's ship is not on the list.  It is significant to point out, however, that the USS Bagley is not on the list of ships that operated on the inland waterways of Vietnam.  The Veteran has not provided any other corroborating evidence his ship served in the inland waterways of Vietnam.

In addition, the Veteran argues he set foot in Thailand.  However, while there is a presumption of exposure to herbicides for any veteran who set foot in Vietnam, no such presumption applies to Thailand.  The Board acknowledges some veterans were exposed to Agent Orange in Thailand.  However, only veterans who were in the U.S. Army or the U.S. Air Force and who served at certain specified bases received any exposure.  In light of the fact the Veteran served in the U.S. Navy, there is no basis in the record to conclude he was exposed to Agent Orange in Thailand.

As noted above, the Veteran may establish service connection for diabetes mellitus or porphyria cutanea tarda by showing the conditions are related to service.  The Veteran has conceded diabetes was not diagnosed for many years after service.  

The Board notes the service treatment records are negative for complaints or findings of diabetes mellitus or porphyria cutanea tarda.  The Veteran was seen for acne in August 1974 and for complaints of a rash on his face from shaving about two months later.  The skin and the endocrine system were normal on the separation examination in July 1976, and a urinalysis was negative for sugar and albumin.  

Similar findings were recorded on the VA general medical examination conducted in July 1979.  

On a VA examination in March 2007, the Veteran reported a history of diabetes mellitus with its onset about four years ago.  The assessment was diabetes mellitus, type II.  

It is significant to point out that the Veteran has acknowledged diabetes mellitus had its onset many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran's assertions that he has diabetes mellitus and porphyria cutanea tarda as the result of his military service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation he was exposed to Agent Orange, or that diabetes mellitus is related to service.  Finally, there is no competent and probative evidence he has porphyria cutanea tarda.  The Veteran is not competent to diagnose the presence of porphyria cutanea tarda in service.  Although the veteran is competent to testify as to his in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  While in certain instances, lay evidence may be sufficient to establish the presence of a disability subject to lay observation, porphyria cutanea tarda is of such a complex medical nature that the Board does not find that it is subject to lay diagnosis.  The evidence does not reflect that the veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim for service connection for porphyria cutanea tarda.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of diabetes mellitus and the existence of porphyria cutanea tarda.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for diabetes mellitus and porphyria cutanea tarda, to include as due to Agent Orange. 

	II.  Cataracts, hyneria, erectile dysfunction and residuals of an aneurysm

The Veteran maintains service connection is warranted for cataracts, hyneria, erectile dysfunction and residuals of an aneurysm.  The thrust of his argument is that these disabilities were caused or aggravated by diabetes mellitus.  With the exception of erectile dysfunction, he has not asserted that any such disability was present in service, or is related to any event of service.  The Board acknowledges the Veteran testified during his August 2011 hearing that he had erectile dysfunction in service.  While the service treatment records show he was treated for eye complaints and venereal disease, there is nothing in the record to suggest erectile dysfunction or cataracts were present.  It is significant to point out that the initial documentation of cataracts, erectile dysfunction, and residuals of an aneurysm was many years after service.  The Board notes the Veteran was seen for complaints involving erectile dysfunction at a VA facility in September 2004.  He had cataract surgery in 2005, and underwent surgery for an aneurysm in 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is no competent and probative evidence that the Veteran's cataracts, erectile dysfunction or residuals of an aneurysm are related to service.  Similarly, there is no clinical evidence the Veteran has hyneria that is related to service.  See Brammer, 3 Vet. App. 223.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the onset and etiology of cataracts, erectile dysfunction, residuals of an aneurysm and hyneria.  Accordingly, the Board finds the preponderance of the evidence is against the claims for service connection for cataracts, erectile dysfunction, residuals of an aneurysm and hyneria.  


	III.  Hypertension 

It is not clear from the record whether the Veteran claims hypertension had its onset in service due to Agent Orange exposure.  As noted above, since the record fails to establish the Veteran was exposed to Agent Orange during service, service connection on that basis is not warranted.  

During the hearing before the undersigned in August 2011, the Veteran testified he had hypertension in service.  The service treatment records disclose no findings pertaining to hypertension.  The Veteran denied a history of high blood pressure on a report of medical history in July 1976.  Blood pressure was 110/76 on the separation examination that month.  

VA outpatient records dated from 1977 to 1979 show blood pressure readings were all within normal limits.  

The Veteran was afforded a VA general medical examination in July 1979.  Blood pressure was 124/80.

The initial indication of elevated blood pressure was during a VA hospitalization in June 1981.  At that time, blood pressure readings included 120/96 and 120/92.  Other readings were within normal limits.  The Veteran had been admitted for unrelated complaints.  No pertinent diagnosis was made.  

When seen in a VA outpatient treatment clinic in September 2004 for unrelated complaints, the assessments included hypertension.  On VA examination in March 2007, the Veteran reported a history of hypertension of four years duration.  The pertinent assessment was hypertension.  

It is significant to point out that the Veteran indicated hypertension was initially manifested many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran's assertion that hypertension is related to his military service.  However, as a lay person, he is not competent to diagnose hypertension or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that hypertension was present in service or within one year thereafter, or that it is otherwise related to service, to include exposure to Agent Orange. 

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension. 

	IV.  Other considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to Agent Orange, is denied.

Service connection for porphyria cutanea tarda, to include exposure to Agent Orange, is denied.

Service connection for cataracts is denied.

Service connection for hyneria is denied.

Service connection for erectile dysfunction is denied.

Service connection for residuals of an aneurysm is denied.

Service connection for hypertension is denied.


REMAND

The Veteran also asserts service connection is warranted for PTSD.  He has described several stressors.  One allegedly occurred while he was aboard the USS Bagley from August to September 1975.  He related he left a buddy in a bar, and that he later heard that the individual (Bushee) had been killed by a hit and run driver.  In a March 2008 statement, the Veteran alleged that Commander Branson died during the period from August 1975 to March 1976.  He asserted that he felt a close bond to him, and reported he still had nightmares.  The Board notes the JSRRC reported in October 2008 there was no documentation an individual with the last name of Bushee died during the relevant time period.  It was also indicated that more specific information was needed concerning the deaths of Commander Branson and Bushee.  It does not appear the RO ever sought additional information from the Veteran.

The Veteran also claims he was the victim of a blanket party.  He maintains that while in boot camp, he was awakened one night and grabbed by the penis and testicles and pulled out of bed.  He asserts he was beaten and kicked.  He testified in August 2011 that in this sexual assault, he was groped and was sore in the groin and rectum.  He acknowledges he does not know if he had been penetrated.  This incident apparently occurred in September 1974.

The Board points out that when a Veteran states that PTSD is the result of a personal assault in service, the regulations require that the VA comply with certain procedures before such a claim may be denied.  See 38 C.F.R. § 3.304(f)(5) (2011).  There is no indication in the record that the Veteran has been provided the appropriate notice.  He has not been apprised of all types of evidence he may submit in support of his claim.

Private and VA medical records reflect diagnoses including major depressive disorder, generalized anxiety disorder, and PTSD.  Multiple medical diagnoses that differ from the claimed condition, in this case, PTSD, do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by the Veteran's lay assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with the precedent opinion in Clemons, the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder is raised by the record.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the types of information and evidence necessary to substantiate a claim for service connection for a psychiatric disability based on in-service assault in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Request the Veteran provide more specific details concerning the incidents involving Commander Branson and Bushee, to include their first names, where the incidents occurred and a more specific date or time frame.  

3.  Thereafter, afford the Veteran a VA psychiatric examination to determine the nature and etiology of the Veteran's current psychiatric disabilities.  The examiner is specifically requested to provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has PTSD related to a verified in-service stressor, as well as provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has any current psychiatric disorder other than PTSD which is related to service.  The rationale for all opinions must be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.
      
4.  Then readjudicate the appeal to determine whether the Veteran's claim may now be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case, and the case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


